Title: From Thomas Jefferson to Thomas Mann Randolph, 28 December 1806
From: Jefferson, Thomas
To: Randolph, Thomas Mann


                        
                            Dear Sir
                            
                            Washington Dec. 28. 06.
                        
                        Believing a letter will still find you at home, I drop you a line to give you the Western news. a letter from
                            Wilkerson of Nov. 30. from N. Orleans informs us he is there & his troops coming down the red river to him; & that he
                            is preparing to cover that place from Burr. this letter comes by water & is therefore here before those we are to infer
                            are on the road informing us of his having settled a temporary line with the Spaniards, and their mutual withdrawing of
                            their troops.   in the mean time the confidential agent we sent off about the last of October to follow on the trail of
                            Burr, discover his designs & progress, & with full powers to communicate with & call on governors & all other
                            officers & persons to aid in the objects of suppression & punishment, having ripened his enquiries, communicated them
                            to Governor Tiffin, who & his legislature acted with a promptitude & energy which has probably compleatly broke up
                            Burr’s preparations. they had siesed 15. boats & 200. barrels of provisions & were in pursuit of the other flotilla
                            which they would undoubtedly take. Blannerhasset & Tyler had fled. our Agent had then proceeded to Kentucky to get that
                            state into action. it’s conduct had not till then been as unequivocal as it’s friends had wished.   thus we are at ease as
                            to Burr & the Spaniards. we have no news from Europe. my tender affections to my dearest Martha & the family,
                            and constant attachment to yourself.
                        
                            Th: Jefferson
                            
                        
                    